Citation Nr: 0908761	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for multiple myeloma, to 
include as secondary to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on recognized active 
duty with the Merchant Marine from January 1944 to August 15, 
1945 and with the Marine Corps from November 1947 to November 
1951.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran requested a hearing before the 
Board; however, he withdrew his request by correspondence 
received in February 2007.  


FINDING OF FACT

In February 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant and through his authorized representative, that he 
intended to withdraw his appeal seeking service connection 
for multiple myeloma; there is no question of fact or law 
remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the Veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

B.	Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In written statements received by the Board in February 2009, 
the Veteran and his representative withdrew the Veteran's 
appeal seeking service connection for multiple myeloma.  
Hence, there is no allegation of error of fact or law for 
appellate consideration on this claim.  Accordingly, the 
Board does not have jurisdiction to consider an appeal in 
this matter.


ORDER

The appeal seeking service connection for multiple myeloma is 
dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


